                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ROSIE NANCE, on behalf of herself and
others similarly situated

               Plaintiff,

v.                                                 Case No: 2:18-cv-00474-SPC-CM
SALLY BEAUTY SUPPLY LLC, a
Foreign Profit Corporation,

              Defendant
                                          /

                                        ORDER1

       Before the Court is the parties’ Joint Motion to Compel Arbitration and to Stay.

(Doc. 11). The matter is ripe for review. The parties agree that Plaintiff Rosie Nance’s

claims against Defendant Sally Beauty Supply LLC are subject to a valid arbitration

agreement and that this case should be referred to arbitration. After review of the record

and applicable law, the Court will compel arbitration and stay this case.

       Accordingly, it is now

       ORDERED:

       Plaintiff Rosie Nance’s Motion to Compel Arbitration and to Stay (Doc. 11) is

GRANTED.



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      1. All proceedings in this case are STAYED until the parties advise the Court that

         arbitration has been completed and that the stay is due to be lifted or the case

         is due to be dismissed. The parties must notify the Court of such matters within

         seven (7) days of the arbitration proceedings concluding.

      2. The parties are DIRECTED to file a joint written status report regarding the

         status of the arbitration on or before January 21, 2019, and every ninety (90)

         days until the conclusion of the arbitration proceedings.

      3. The Clerk of Court is DIRECTED to add a stay flag on the docket.

      DONE and ORDERED in Fort Myers, Florida this 22nd day of October 2018.




Copies: All Parties of Record




                                           2
